DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Re-joinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11, 21 (as amended below) and 22, depending on allowed claim 1 and previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims (except for cancelled claims) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2014 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Authorization for this examiner’s amendment was given in an interview with attorney Tiffany A. Fidler on 01/05/2022.
The application has been amended as follows: 
Claim 1 has been deleted in its entirety and replaced with:
-- An access deck assembly and mobile platform arrangement for an aerial lift vehicle, the arrangement comprising:
a mobile platform for mounting on the aerial lift vehicle; and 
an access deck assembly mountable on the mobile platform, the access deck assembly including:
a base member extending from a first end to a second opposite end, the base member defining an upper surface sized to support an operator thereon;
a first guide supported by the base member, the first guide sized to cooperate with a first portion of the mobile platform, wherein the first guide limits translational movement of the access deck assembly relative to the mobile platform along a first axis; 
a second guide supported by the base member, the second guide sized to cooperate with a second portion of the mobile platform, wherein the second 
a locking mechanism supported by the base member, the locking mechanism having a latch member supported for sliding translation relative to the base member, the latch member movable from a disengaged position to an engaged position to retain the second portion of the mobile platform between the latch member and the second guide; and 
a step rotatably connected to the base member. -- 
Claim 4, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 7, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 8, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 10, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 11, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 12, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 13, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 14, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 18, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 19, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 20, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 21 has been deleted in its entirety and replaced with:
-- The access deck assembly and mobile platform arrangement of claim 1 further comprising a handle assembly supported by the mobile platform adjacent to the base member, the handle assembly extending from the mobile platform away from the base member. -- 
Claim 22, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 23, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 31, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 32, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claim 32, line 1: numeral “5” has been deleted and replaced with numeral -- 1--.
Claim 33 has been deleted in its entirety and replaced with:
-- An access deck assembly and mobile platform arrangement for an aerial lift vehicle, the arrangement comprising:
a mobile platform for mounting on the aerial lift vehicle; and
an access deck assembly mountable on the mobile platform, the access deck assembly including:
a base member extending from a first end to a second opposite end, the base member defining an upper surface sized to support an operator thereon;
a first guide supported by the base member, the first guide sized to cooperate with a first portion of the mobile platform, wherein the first guide extends along and is spaced apart from a lower surface of the base member thereby defining a channel therebetween to receive the first portion of the mobile platform; 
a second guide supported by the base member, the second guide sized to cooperate with a second portion of the mobile platform; 
a locking mechanism supported by the base member, the locking mechanism having a latch member supported for sliding translation relative to the base member, the latch member movable from a disengaged position to an engaged position to retain the second portion of the mobile platform between the latch member and the second guide; and
a step rotatably connected to the base member. -- 
Claim 34, line 1: the phrase “and mobile platform arrangement” has been inserted after “The access deck assembly”. 
Claims 5, 16, 19 and 20 have been cancelled.
Claims 10-11, 21 and 22 have been rejoined and allowed as described above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “a base member extending from a first end to a second opposite end, the base member defining an upper surface sized to support an operator thereon … a locking mechanism supported by the base member, the locking mechanism having a latch member supported for sliding translation relative to the base member, the latch member movable from a disengaged position to an engaged position to retain the second portion of the mobile platform between the latch member and the second guide; and a step rotatably connected to the base member”; in addition to the rest of the limitations of claims 1 and 33 respectively reads over the prior art, since the prior art do not teach or suggest a rotatable step mounted onto the base member as recited in claims 1 and 33 on an access deck on a mobile platform; and while each of said features maybe present in separate prior art references, it would constitute improper hindsight to combine said features. In addition, the recitation “the handle assembly has a first storage position, a second upright position with the upper handle adjacent to the first and second legs, and a third use position with the upper handle extending outwardly from the first and second legs for grasping by an operator; and wherein the access deck assembly further comprises a locking pin supported by the base member and configured to cooperate with the first leg to selectively retain the handle assembly in the first storage position or the second upright position”; in addition to the rest of the limitations of claim 9 reads over the prior art, since even after reaching the handle of Rosario onto the access deck of Easton, the combination does not teach the features of the first, second and third positions of the handle assembly described in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.M/           Examiner, Art Unit 3634                                                                                                                                                                                             
/DANIEL P CAHN/           Supervisory Patent Examiner, Art Unit 3634